ATTORNEY GRIEVANCE COMMISSION                                                          *   IN THE
OF MARYLAND                                                                                COURT OF APPEALS
                                                                                       *   OF MARYLAND
                      Petitioner,
                                                                                       *
v.                                                                                         Misc. Docket AG
                                                                                       *   No. 88
CHARLES JEROME WARE                                                                        September Term, 2018
                                                                                       *
                      Respondent.
                                                                                       *

                                                                                   ORDER

                      UPON CONSIDERATION of the Joint Petition of the Attorney Grievance

Commission and Respondent, Charles Jerome Ware, to place Respondent on Inactive

Status by Consent pursuant to Maryland Rules 19-736(c), it is this 5th day of June, 2018;

                      ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it

is hereby GRANTED, and the Respondent, Charles Jerome Ware, is hereby placed on

Inactive Status by consent; and it is further,

                      ORDERED, that the Clerk of this Court shall remove the name of Charles Jerome

Ware from the register of attorneys in the Court and certify that fact to the Client Protection

Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in

accordance with Maryland Rule 19-761.




                                                                                           /s/ Clayton Greene Jr.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                           Senior Judge
                            2019-06-05 09:40-04:00




Suzanne C. Johnson, Clerk